Citation Nr: 1747519	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-19 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than June 1, 2012 for the grant of entitlement to service connection for alcoholic liver cirrhosis secondary to posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than June 1, 2012 for the grant of entitlement to service connection for thrombocytopenia with pancytopenia and chronic cholelithiasis (also claimed as anemia) associated with alcoholic liver cirrhosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel
INTRODUCTION

The Veteran had active service from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In a December 2016 decision, the Board denied the Veteran's claim for an effective date earlier than June 1, 2012, for the grant of service connection for a blood disorder, to include thrombocytopenia with pancytopenia and chronic cholelithiasis, also claimed as anemia (blood disorder).

The Veteran appealed the Board's December 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Court granted a joint motion for remand (JMR), vacating the Board's decision and remanding the claim to the Board for further proceedings consistent with the JMR.

In the April 2017 JMR, the Court directed the Board to consider whether the effective date of alcoholic liver cirrhosis secondary to service-connected PTSD was also placed into appellate status in light of Delisio v. Shinseki, 25 Vet. App. 45 (2011).  As such, the issue has been added to the appeal as reflected on the title page.


FINDINGS OF FACT

1.  On November 18, 2008, the Veteran filed a claim for service connection for a blood disorder, to include thrombocytopenia with pancytopenia and chronic cholelithiasis, also claimed as anemia.  Service connection was denied in a November 2009 rating decision.  

2.  On June 1, 2012, the RO received a nexus statement connecting his blood disorder with his alcoholic liver cirrhosis.  

3.  The June 1, 2012, nexus statement was classified as a claim for service connection for alcoholic liver cirrhosis secondary to service-connected PTSD.  

4.  A July 2013 rating decision granted service connection for alcoholic liver cirrhosis secondary to PTSD effective June 1, 2012; and for thrombocytopenia with pancytopenia and chronic cholelithiasis as secondary to alcoholic liver cirrhosis.

5.  The August 2013 notice of disagreement cannot be reasonably construed as a disagreement with the issue of entitlement to service connection for alcoholic liver cirrhosis that was awarded in the July 2013 rating decision.


CONCLUSIONS OF LAW

1.  An appeal of entitlement to an effective date earlier than June 1, 2012 for the grant of entitlement to service connection for alcoholic liver cirrhosis secondary to PTSD is not properly before the Board.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.201 (in effect prior to March 24, 2015).

2.  An effective date prior to June 1, 2012, for the award of service connection for a blood disorder secondary to alcoholic liver cirrhosis is denied.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Earlier Effective Date for Alcoholic Liver Cirrhosis

In an April 2017 JMR, the parties agreed that given the Veteran's reference to cirrhosis and PTSD in an August 2013 notice of disagreement, the Board should consider whether the effective date of alcoholic liver cirrhosis was placed into appellate status and whether earlier effective dates are warranted for either condition in light of Delisio v. Shinseki, 25 Vet. App. 45 (2011).  

The parties further noted that pro se pleadings must be read sympathetically.  See e.g. Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007).  At the time he filed the August 2013 Notice of disagreement, the Veteran was represented by The American Legion.  However, he is still entitled to a sympathetic reading of his pleading.  See Comer v. Peake, 552 F.3d 1362, 1369 (2009) (holding that the Board had a duty to construe a Veteran's appeal sympathetically even though he had assistance from a veterans' service organization because representation by an organizational aide is not equivalent to representation by an attorney).

Since the Veteran filed the August 2013 notice of disagreement, VA has amended its rules as to what constitutes a valid notice of disagreement.  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  At the time of filing, a notice of disagreement was expressly defined in 38 C.F.R. § 20.201 (2013) as:

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.  While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the Notice of Disagreement must make that clear.

In this case, the record shows that in a July 2013 rating decision, the RO granted the Veteran entitlement to service connection for alcoholic liver cirrhosis secondary to service-connected PTSD, effective June 1, 2012, and entitlement to service connection for thrombocytopenia with pancytopenia and chronic as secondary to the service-connected disability of alcoholic liver cirrhosis, effective June 1, 2012.  

In August 2013, the Veteran filed a notice of disagreement.  In the notice of disagreement, the Veteran stated:  "I disagree with the effective date of thrombocytopenia due to liver cirrhosis.  The condition was claimed first in Nov [sic] 2008, on an informational basis, for 'blood disorder.'"  He further stated, "Please grant Nov [sic] 2008 as the effective date for my blood disorder.  I had PTSD long before it was claimed."

While the Veteran's August 2013 notice of disagreement does include the words cirrhosis and PTSD, the Board finds that mere use of the words does not equate to "terms which can be reasonably construed as disagreement with that determination and a desire for appellate review" as required by 38 C.F.R. 20.201 (2013).  First, the Veteran uses the term cirrhosis only in conjunction with thrombocytopenia, stating that he "disagree[d] with the effective date of thrombocytopenia due to liver cirrhosis" (emphasis added).  Additionally, while the Veteran's service-connected alcoholic liver cirrhosis is secondary to PTSD, the Veteran's reference to PTSD is made in a statement unrelated to cirrhosis.  

Further, where "adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified."  See 38 C.F.R 20.201 (2013).  Here, the Veteran made a clear reference to the effective date of thrombocytopenia due to liver cirrhosis, but did not use terms which could be reasonably construed as disagreement with the determination of the effective date of service connection for alcoholic liver cirrhosis due to PTSD, despite being given an additional opportunity to do so in January 2016, as discussed below.  

Thus, the Veteran did not state in any terms which could be reasonably construed as disagreement with the effective date assigned to his alcoholic liver cirrhosis and a desire for appellate review in his August 2013 notice of disagreement.

Moreover, the Veteran was provided a second opportunity to make clear that he disagreed with the effective date given for alcoholic liver cirrhosis, but did not do so.  In January 2016 the RO issued a letter to the Veteran notifying him that while it had received his August 2013 notice of disagreement, it was unable to locate the correspondence.  (The Board observes that subsequent to the January 2016 letter, it appears that the original August 2013 notice of disagreement was located, as the original with associated August 20, 2013 date stamp is currently of record).  The RO requested that the Veteran submit a copy of the notice of disagreement and any supporting documents.  The RO indicated that if it did not receive a response from the Veteran within 30 days it would presume that the only issue with which the Veteran disagreed was the effective date of the grant of entitlement to service connection for thrombocytopenia with pancytopenia and chronic cholelithiasis (also claimed as anemia).  The RO also sent a copy of the letter to the Veteran's then representative.  

The Veteran responded in a January 2016 letter and again asserted that he was seeking an earlier effective date for his claimed blood disorder.  See Veteran's statement received February 9, 2016.  He submitted copies of the August 2013 notice of disagreement and his then representative's statement with attachment consisting of 32 pages of VA records.  Importantly, he made no statement nor gave any indication that he was in disagreement with the effective date for entitlement to service connection for alcoholic liver cirrhosis.

Finally, because the Veteran did not submit a valid notice of disagreement, the ruling in Delisio is inapplicable in the instant case.  As noted in the JMR, the Court in Delisio held that:

[W]hen a claim is pending and information obtained reasonably indicates that the claimed condition is caused by a disease or other disability that may be associated with service, the Secretary generally must investigate the possibility of secondary service connection; and, if that causal disease or disability is, in fact, related to service, the pending claim reasonably encompasses a claim for benefits for the causal disease or disability, such that no separate filing is necessary to initiate a claim for benefits for the causal disease or disability, and such that the effective date of benefits for the causal disability can be as early as the date of the pending claim. 

Id. at 55 (emphasis in original).  In short, the Court determined that the effective date for a later discovered causal disability can relate back to the date of filing for an already pending claim for the originally claimed secondary disability.  The decision in Delisio was concerned only with the assignment of effective dates, and did not discuss or make any holdings regarding the requirements of a valid notice of disagreement.  Unlike in Delisio, the initial issue in the instant case is not the assignment of an effective date, but whether or not the Veteran's August 2013 notice of disagreement contained a statement sufficient to constitute a valid notice of disagreement and placed the issue of an earlier effective date for alcoholic liver cirrhosis on appeal.  Therefore, as detailed above, because the Board finds that the Veteran did not submit a valid notice of disagreement, the holding in Delisio is inapplicable to the current case.

In sum, the Board finds that even with a sympathetic reading, the Veteran's August 2013 notice of disagreement cannot reasonably be construed as a disagreement with the RO's July 2013 determination and a desire for appellate review of the effective date assigned to alcoholic liver cirrhosis.

	Earlier Effective Date for Thrombocytopenia

The Veteran seeks an earlier effective date for the award of service connection for thrombocytopenia with pancytopenia and chronic cholelithiasis, also claimed as anemia.  As noted above, in a July 2013 rating decision, the VA RO granted service connection with an evaluation of 70 percent for a blood disorder, effective June 1, 2012.  

Specifically, the Veteran seeks an earlier effective date of November 18, 2008, the date the Veteran filed a claim with VA for entitlement to service connection for a blood disorder.

The laws and regulations governing effective dates establish that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).

Generally, the effective date for an award of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2014); 38 C.F.R. § 3.400(b) (2016).
  
In this case, the record shows that on November 18, 2008, the RO received the Veteran's initial claim of entitlement to service connection for a blood disorder.  In the claim, the Veteran alleged that his blood disorder was due to herbicide exposure.  The claim of entitlement to service connection for a blood disorder, to include leucopenia and thrombocytopenia, to include as result of herbicide exposure was denied in a November 2009 rating decision by the RO in Seattle, Washington.  The denial was based on a lack of evidence of the Veteran's blood disorder being related to his in-service herbicide exposure.  

The Veteran filed a notice of disagreement on November 8, 2010.  The RO issued a statement of the case (SOC) on April 5, 2012.  The Veteran appealed the decision to the Board in a formal appeal (form VA-9), which VA received on June 1, 2012.  In his appeal, the Veteran indicated that the etiology of his blood disorder was now known, and that it did not stem from herbicide exposure, as he previously thought, but that rather his doctor indicated that his blood disorder was secondary to his alcoholic liver cirrhosis.  Also received on June 1, 2012, was a statement by a Dr. K.C. which linked the Veteran's blood disorder to his alcoholic cirrhosis, and a statement from R.E., a licensed counseling social worker that linked the Veteran's alcoholism to his service-connected PTSD.
The RO issued a supplemental statement of the case (SSOC) on September 19, 2012, and continued the denial of the claim.  The SSOC also stated that the RO accepted the Veteran's new theory of entitlement as a new claim to establish service connection for anemia and thrombocytopenia, to include leukopenia and myelodysplasia as secondary to alcoholic liver cirrhosis, which was claimed as secondary to PTSD.  

In a July 2013 rating decision, the RO granted the Veteran entitlement to service connection for alcoholic liver cirrhosis secondary to service-connected PTSD, effective June 1, 2012, and entitlement to service connection for thrombocytopenia with pancytopenia and chronic cholelithiasis (also claimed as anemia) as secondary to service-connected alcoholic liver cirrhosis, effective June 1, 2012.  In August 2013, the Veteran filed a notice of disagreement challenging the effective date assigned for the award of service connection for a blood disorder.  

Entitlement to service connection on a secondary basis requires a service-connected disability, and a nexus relating the secondary disability to the service-connected disability.  38 C.F.R. § 3.310.  Until June 1, 2012, the Veteran was not service connected for cirrhosis, thus, he was not entitled to service connection for any secondary condition, including a blood disorder, until that date.  While the Veteran's claim for service connection for a blood disorder was received in November 2008, entitlement to service connection for this condition did not arise until June 1, 2012, when service connection was awarded for alcoholic cirrhosis of the liver secondary to PTSD.  

Thus, June 1, 2012, is the later of the two dates possible for an effective date for the award of service connection for a blood disorder, the date of claim - November 2008 or the date entitlement arose - June 1, 2012.  38 C.F.R. § 3.400(b) (2016).  Importantly, as discussed above, the Veteran did not appeal the June 1, 2012, effective date assigned for the award of service connection for alcoholic cirrhosis of the liver secondary to PTSD, and this assigned date is final.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that a claimant cannot file, and VA cannot adjudicate, a freestanding claim for an earlier effective date because it would vitiate the rule of finality).  Accordingly, an effective date earlier than June 1, 2012, for the award of service connection for a blood disorder, to include thrombocytopenia with pancytopenia and chronic cholelithiasis is not warranted.


ORDER

Entitlement to an effective date earlier than June 1, 2012 for the grant of entitlement to service connection for alcoholic liver cirrhosis secondary to service-connected PTSD is dismissed.

Entitlement to an effective date prior to June 1, 2012, for the award of service connection for a blood disorder, to include thrombocytopenia with pancytopenia and chronic cholelithiasis, secondary to alcoholic liver cirrhosis, is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


